Citation Nr: 0806925	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-19 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cataract of left 
eye, corneal scar.

2.  Entitlement to service connection for a left shoulder 
disorder, including bursitis.

3.  Entitlement to service connection for a left knee 
disorder, including degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1971 to January 
1985.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which, in pertinent 
part, denied claims for service connection for a cataract, 
left eye, bursitis, left shoulder, and a left knee strain.  
 
The claims for service connection for a cataract or corneal 
scar, left eye, and for a left knee disorder, including 
degenerative joint disease, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no in-service medical evidence that the veteran 
reported pain in the left shoulder or was treated for a left 
shoulder disorder in service.

2.  No objective finding of left shoulder abnormality was 
identified on VA examination in July  1999, and the Board 
rejects the medical diagnosis of left shoulder bursitis 
assigned at that examination, since the examiner provided no 
basis for the diagnosis other than unsupported history 
provided by the veteran.  

3.  In the absence of in-service medical evidence that the 
veteran complained of or was treated for a left shoulder 
disorder and in the absence of a supported medical diagnosis 
of a left shoulder disorder other than pain at any time in 
the 20 years since the veteran's service discharge, except in 
the rejected 1999 VA examination report, there is no evidence 
of a left shoulder disorder other than complaints of pain.  


CONCLUSION OF LAW

The criteria for service connection for a left shoulder 
disorder, to include bursitis, have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In the present case, the unfavorable February 2000 AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged, see 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In a letter dated in April 2002, VA notified the veteran, in 
pertinent part, of the information and evidence needed to 
substantiate and complete his claim of entitlement to service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  

While the RO did not specifically advise the veteran to 
submit any evidence in his possession, the veteran understood 
this from the description of the types of evidence that might 
be relevant, as shown by the fact that the veteran submitted 
statements on his own behalf, and family members submitted 
statements on the veteran's behalf.  In addition, the veteran 
requested that a fellow former servicemember submit a 
statement on his behalf, and that "buddy" statement is of 
record.  In addition, the veteran sent letters to 
representative in Congress, who requested service medical 
records on his behalf.  Those letters and attached service 
medical records are of record.  The claims file demonstrates 
that the veteran understood that he could submit evidence in 
his possession.

The veteran's claim was thereafter readjudicated in February 
2005, July 2005, March 2006, and July 2006.  The issuance of 
a notice compliant with the requirements of the VCAA, 
followed by readjudication of the claim, meets the 
requirements of the VCAA, as applicable to this case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The veteran has not been provided additional notice of the 
five elements of a service-connection claim, including the 
criteria for assignment of an effective date and the criteria 
for assignment of a disability evaluation, as is now required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
as the claim addressed in this decision is denied, no 
effective date or disability evaluation can be assigned, and 
the veteran is not prejudiced by the lack of such notice.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
including several requests for service medical records the 
veteran contended were missing.  The veteran was awarded 
Social Security Administration (SSA) benefits in July 2000, 
effective in October 1999.  These records would not assist 
the veteran to show that he has a chronic left shoulder 
disorder in service, since more than 10 years had already 
elapsed after the veteran's 1985 service separation.  The 
veteran has indicated that he did not seek medical treatment 
post-service for a left shoulder disorder, so the SSA records 
would not include any non-VA records of treatment for a 
shoulder disorder.  Moreover, voluminous current VA clinical 
records, from 2000 to the present, totaling more than 250 
pages of clinical records, reflect that no current left 
shoulder disorder is present.  As discussed below, the claim 
is being denied on the basis that there is no current 
clinical diagnosis of a left shoulder disorder, so SSA 
records prior to July 2000 would not assist the veteran to 
establish that he has a current left shoulder disorder.  The 
lack of these SSA records does not prejudice the veteran.  

The claims files reflect that the veteran was afforded 
physical examination, but no opinion was obtained because no 
abnormality of the left shoulder was found.  The veteran 
testified that he did not seek medical treatment for his left 
shoulder bursitis since he left service, because he does not 
wish to undergo further corticosteroid injections.  He stated 
that he had been told that, other than taking ibuprophen, 
which he can get over-the-counter, there is no real treatment 
for his left shoulder bursitis other than steroid injections, 
which he had been advised to avoid, so there was no need to 
seek treatment for the left shoulder.  Thus, his testimony 
establishes that there are no relevant non-VA records.  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims files, and the veteran 
does not appear to contend otherwise.  Significantly, the 
only additional evidence that the veteran and his 
representative have identified as necessary for a fair 
adjudication of the claim are service medical records that 
the RO has attempted to obtain but which the National 
Personnel Records Center (NPRC) cannot locate.  Additionally, 
one of the veteran's representatives in Congress requested 
the veteran's records from NPRC, but the records obtained 
were duplicates of the records already associated with the 
claims files. 

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.  Accordingly, the Board 
will now turn to the merits of the veteran' claims.

I.  Claims for service connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Arthritis is defined by statute or 
regulation as a "chronic" disease for which service 
connection may be presumed, but bursitis is not defined as 
chronic.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability for which 
VA is authorized to grant service connection.  

"Disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  
See 38 C.F.R. § 4.1; see also Allen v. Brown, 7 Vet. App. 439 
(1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A 
symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the 
absence of a medical diagnosis of a current disability for 
which service connection may be granted, a claim for service 
connection for pain is not a claim which VA is authorized to 
grant.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Left Shoulder Disorder 

The veteran contends that he developed chronic left shoulder 
bursitis during service and that he currently experiences 
pain in that shoulder.  He controls the pain by using over-
the-counter medications such as ibuprophen.  He testified, in 
an April 2003 personal hearing, that he injured the left 
shoulder in service in 1975 when he hit it on the loading 
hatch of a tank.  He further testified that he received 
cortisone injections in service.  He testified that he did 
not seek further treatment for his shoulder after service 
because he had been advised that continuous use of cortisone 
injections would injure the shoulder, and there was no other 
treatment that helped.  

The veteran's service medical records, including reports of 
hospitalizations in 1978 and 1982, disclose no evidence that 
the veteran was treated for left shoulder pain or that he 
complained of left shoulder pain during service.  No history 
of steroid injections into the left shoulder was noted in the 
history and physical examination portion of either of those 
hospital admission records.  The veteran's service separation 
examination, conducted in December 1984, discloses that the 
veteran's musculoskeletal system was normal.  The veteran 
checked "No" in front of the block for "Painful or 
"trick" shoulder or elbow" in the history he completed for 
separation.  The veteran did not report a left shoulder 
disorder to the provider who completed the medical history.  

In early 1990, the veteran complained of cervical spine and 
left shoulder pain.  He reported that the pain was related to 
working on an oil rig.  Radiologic examinations of the neck 
and shoulders were negative.  Range of motion of the left 
shoulder was normal.  No diagnosis was assigned.  

On VA examination conducted in July 1999, the veteran 
reported pain and stiffness in the left shoulder since 1976, 
usually during the winter.  The examiner stated that the left 
shoulder was normal and that range of motion was normal.  The 
examiner stated that the veteran's left shoulder was not 
painful on examination.  However, the examiner assigned a 
diagnosis of bursitis, left shoulder.  

VA clinical records dated in July 1999 through August 2001 
reflect that the veteran was treated for a variety of medical 
ailments.  He complained of pain at the base of the skull.  
He was treated on several occasions for back pain and was 
treated regularly for knee pain.  The clinical records 
reflect that, in the veteran's employment at a correction 
facility, he was stabbed in the right forearm; another time 
at that same employment, his nose was fractured.  At the time 
of an examination during VA hospitalization in August 2001, 
the veteran reported a history of bursitis in the left 
shoulder.  However, no diagnosis of a shoulder disorder was 
assigned.  The veteran did not again complain of left 
shoulder pain, and was not treated for left shoulder pain 
during or following that admission.

The veteran did not report left shoulder pain during his 
December 2004 psychiatric examination.  During VA 
hospitalization in June 2005, the veteran complained of 
cervical spine pain which had its onset one month prior to 
hospitalization, with radiation of pain into the upper 
extremities bilaterally.  There was moderate bilateral upper 
trapezius tightness.  The provider concluded that the veteran 
had cervical spine pain secondary to postural stress, muscle 
tightness and weakness.  No diagnosis of a left shoulder 
disorder was assigned.  

Analysis

The veteran testified that he injured his left shoulder 
during service and was treated with steroid injections.  
However, the service medical records are devoid of evidence 
of such treatment, and are devoid of evidence that the 
veteran reported such treatment during either 1978 or 1982 
hospitalizations in service.  The absence of medical or other 
evidence of any chronic and continuous shoulder disorder 
during the veteran's service is unfavorable to a finding that 
the veteran incurred a chronic left shoulder disorder during 
service.  

Although the veteran reported shoulder pain in 1990, the 
clinical records reflect that the shoulder pain was 
associated with complaints of neck pain, and no diagnosis of 
a specific shoulder disorder or bursitis was assigned.  The 
clinical records also reflect that the neck and bilateral 
shoulder pain reported in 1990 was attributed by the veteran 
to the veteran's employment on an oil rig.  The lack of 
notation of history of chronic left shoulder bursitis during 
the veteran's period of treatment in 1990 for neck and 
shoulder pain is unfavorable to the claim for service 
connection for a left shoulder disorder, and is inconsistent 
with the veteran's testimony at his April 2003 personal 
hearing.  

Extensive clinical records from August1999 to the present, 
which, as noted above, consist of more than 250 pages of 
clinical evidence, disclose no supported diagnosis of a 
chronic left shoulder disorder, although the veteran has 
reported a history of left shoulder bursitis on occasion.  
However, the veteran has not reported to any treating or 
examining provider that he had prior treatment of left 
shoulder bursitis using steroid injections into the joint.  
The absence of any supported medical diagnosis of a left 
shoulder disorder, or evidence of treatment of a left 
shoulder disorder, during the last seven years of the 
veteran's VA treatment, is highly unfavorable to the 
veteran's claim for service connection for a left shoulder 
disorder.  

The Board finds that the complete lack of any clinical 
records reflecting treatment of a left shoulder disorder 
during the veteran's service, and the lack of a supported 
diagnosis of such a disorder from August1999 to the present, 
is persuasive evidence that the veteran did not incur a 
current left shoulder disorder in service.  

The evidence shows that, during VA treatment, the veteran has 
not reported that he was treated for a left shoulder disorder 
using corticosteroid injections into the joint; this is 
counter to the veteran's testimony that he received such 
treatment, and is negative evidence again the claim.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  The absence 
of reports of left shoulder pain and the absence of reports 
of prior injections for treatment of left shoulder pain or 
bursitis, except during the veteran's testimony in 2003, 
decreases the credibility, probative value, or persuasive 
value, of the veteran's testimony.  

Even assuming that the veteran's testimony that he received 
steroid injections into the shoulder in service is accurate, 
there is a complete lack of evidence of any continued 
treatment for a left shoulder disorder since the veteran's 
service discharge in 1985, more than 20 years ago, except by 
history.  The examiner who conducted the July 1999 VA 
examination found that the veteran had no objective findings 
of any abnormality or functional loss of the left shoulder; 
in fact, although the veteran stated that he had pain and 
stiffness of the left shoulder during the winter, there was 
no objective finding or subjective compliant of pain during 
the examination, including during normal range of motion.  
The radiologic examination of the veteran's left shoulder 
was, as noted above, interpreted as normal.  Although the 
veteran is competent to state that he has pain in the left 
shoulder every winter, such statement is not competent 
medical evidence to establish that he does, in fact, have a 
current disorder other than pain.

The Board reiterates that the veteran's 2003 testimony that 
he received corticosteroid injections during service is 
completely unsupported by any service medical record, as 
noted above, and is unsupported by post-service private 
clinical evidence, as noted above, and is unsupported by any 
statement to any treating or examining provider, as noted 
above.  The Board finds that the veteran's testimony that he 
had corticosteroid injections in service, as noted above, is 
not credible.  

The examiner who conducted VA examination in July 1999 
provided a diagnosis of left shoulder bursitis based on the 
veteran's statements that he had pain in the left shoulder 
every winter.  The veteran is competent to state that he has 
pain.  However, those statements do not establish the 
diagnosis of a disorder other than pain, in the absence of 
supporting medical evidence of pathology.  Sanchez-Benitez v. 
West, supra.  The Board is not required to accept the 
examiner's statement that the veteran had "left shoulder 
bursitis" as probative evidence of such disorder, since 
there is no clinical support for the assignment of this 
diagnosis, other than the notation of the veteran's 
complaints of pain in the winter and the veteran's stated 
belief that he has left shoulder bursitis.  The Board may 
reject a medical opinion if the Board finds that other facts 
present in the record contradict the facts provided by the 
veteran that formed the basis for the opinion.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  

To the extent that the veteran has occasionally complained of 
left shoulder pain, the Board notes that no medical diagnosis 
has been assigned for that pain, other than the diagnosis 
assigned at the July 1999 VA examination.  That "diagnosis" 
was clearly based on the veteran's complaints of pain and the 
history provided by the veteran as to his belief that he had 
left shoulder bursitis, since the examiner found no objective 
abnormality or functional loss, and the radiologic 
examination was negative.  Therefore, the Board finds no 
credible, persuasive, or probative evidence that the veteran 
had a chronic left shoulder disorder, other than pain without 
underlying pathology, at the time he submitted his claim for 
VA benefits or at time during the pendency of this claim.

Service connection may not be granted unless a current 
disability exists.  Brammer, supra.  Pain alone, in the 
absence of a medical diagnosis of a current disability for 
which service connection may be granted, is not a disability 
for which VA is authorized to grant service connection.  
Sanchez-Benitez, supra.

In the absence of credible lay evidence or persuasive medical 
evidence that the veteran had any left shoulder disorder 
other than pain, to include left shoulder bursitis, from 1999 
to the present, the veteran's 1999 claim for service 
connection for a left shoulder disorder, to include bursitis, 
cannot be granted.  

As there is no current evidence that the veteran has a left 
shoulder disorder, other than occasional complaints of left 
shoulder pain for which no diagnosis has been assigned, there 
is no evidence favorable to the claim.  The preponderance of 
the evidence is against the claim.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim for 
service connection for a left shoulder disorder must be 
denied.  
 

ORDER

The claim for service connection for a left shoulder 
disorder, claimed as bursitis, is denied.  


REMAND

The veteran agrees that he had sustained an injury to the 
left eye prior to service.  He contends that, although the 
scar, or cataract, on the left eye was unchanged during 
service, the stress of performing his military occupational 
specialty using that injured eye caused acceleration of loss 
of visual acuity in that eye.  This theory of entitlement to 
service connection was not considered in the adjudication 
below, as the veteran had not expressed this theory.  Further 
development is required, followed by consideration of this 
theory for service connection.  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  Additionally, the clinical records 
establish that the veteran has been treated for the pre-
existing scar on the left eye.  The records of such treatment 
should be obtained before adjudication is completed.

The veteran contends that he incurred a left knee disorder, 
including degenerative joint disease, during his service.  
Although there is no record in his service medical records 
that the veteran injured his left knee during service, the 
veteran has submitted two statements from family members and 
one statement from a fellow former servicemember and superior 
noting that the veteran's injury or use of a hinged cast was 
observed.  This evidence must be considered, and opinion as 
to the etiology of the veteran's left knee pain should be 
developed.

Accordingly, the case is REMANDED for the following action:

1.  Even though the veteran has previously 
been sent notice under the VCAA, it is the 
Board's opinion that the veteran should 
again be provided with notice of VA's 
duties to assist and notify him.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007).  The notice should 
include an explanation as to the 
information or evidence needed to 
determine an effective date and a 
disability rating if the claim for service 
connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
particular, the veteran should be afforded 
the laws and regulations governing 
entitlement to service connection on a 
secondary basis and the criteria for 
establishing service connection based on 
aggravation, and regulations governing the 
grant of service connection on the basis 
of aggravation.  

2.  The veteran should again be offered 
the opportunity to identify any additional 
relevant evidence not of record, including 
any non-VA clinical records, such as 
examinations of his eyes proximate to 
service, including examinations of visual 
acuity for employment purposes, which 
might support his claims for service 
connection.

He should be advised of alternative types 
of evidence which would support his 
contention that he incurred chronic left 
knee pain in service, including records of 
treatment of knee pain or radiologic 
examinations which disclosed degenerative 
joint disease within one year following 
the veteran's service separation.  

The veteran should be offered the 
opportunity to submit employment clinical 
records or other employment records 
reflecting onset of left knee pain in 
service, statements from co-workers and 
supervisors who may have observed relevant 
symptoms; employment records showing use 
of leave related to a claimed disorder; 
evidence of medications used for a claimed 
disorder, such as pharmacy records or 
records of payment for medications, 
records of purchases of knee braces 
proximate to service, or other relevant 
evidence. 

3.  The veteran's current VA clinical 
records from August 2005 to the present 
should be obtained.  In addition, VA 
clinical records of surgical treatment of 
a cataract of left eye, corneal scar, 
should be obtained.  

4.  The veteran should be afforded 
examination of the left knee.  The 
examiner should be provided with a copy of 
this Remand and the veteran's claims 
files.  The examiner should review the 
relevant documents in conjunction with the 
examination, including the lay statements 
that the veteran was observed to wear a 
hinged cast or brace, and should note such 
review in the report of examination.  
After examining the veteran and after 
receiving the report of any necessary 
diagnostic examination, the examiner 
should assign a diagnosis for each 
disorder of the veteran's left knee.  The 
examiner should then provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent, or greater, likelihood) 
that the veteran has a current left knee 
disorder that was either manifested during 
or incurred during or as a result of his 
active service.

The examiner should be advised that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The examiner should provide a written 
summary of the relevant medical evidence 
reviewed, and a rationale for all opinions 
expressed. 

5.  The veteran should be afforded 
examination of the left eye.  The examiner 
should be provided with a copy of this 
Remand and the veteran's claims file(s).  
The examiner should review the relevant 
documents in conjunction with the 
examination, and should note the review of 
the claims file, including records of 
surgical treatment of the veteran's left 
eye injury, in the report of VA 
examination.  After conducting examination 
of the veteran and after receiving the 
report of any necessary diagnostic 
examination, the examiner should assign a 
diagnosis for each disorder of the 
veteran's left eye.  The examiner should 
then provide an opinion as to whether it 
is at least as likely as not (a 50 
percent, or greater, likelihood) that the 
veteran's service aggravated, that is 
permanently increased or accelerated, loss 
of visual acuity.   

The examiner should provide a written 
summary of the relevant medical evidence 
reviewed, and a rationale for all opinions 
expressed.

The examiner should be advised that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it. 

6.  After ensuring that all of the 
requested development has been completed 
in accordance with the directives of this 
REMAND, and after any additional 
development required, the issues on appeal 
should be readjudicated.  If any benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


